DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

Regarding the independent claims, Applicant argues that the claim recites the position information of the terminal is sent to the base station, not estimated by the base station as disclosed in Kim.  (See Remarks pg. 13)  Examiner disagrees.  The claim recites position information.  Position information is any information that can be used to determine a position.  That is, position information is a broad term.  While Applicant appears to be arguing that position information is for example GPS coordinates, the claim does not recites this.  In other words, Applicant’s arguments are not commensurate with the scope of the claims.  

Applicant has made other amendments.  To address these amendments prior art Chang (2012/0026976) was added.

 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-8, 10-13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 4-7, claim 1 recites ‘second indication information’  There is no first indication information.  Therefore, it is unclear if Applicant has a typo or if the claim is missing some vital limitations etc.  Claims 4-7 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Claim 2 overcomes this rejection.

Regarding claims 12, 15-18, claim 12 recites ‘second indication information’  There is no first indication information.  Therefore, it is unclear if Applicant has a typo or if the claim is missing some vital limitations etc.  Claims 15-18 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Claim 13 overcomes this rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Regarding claim 1, Fujishiro discloses a method for wireless communication, comprising: 
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, a frequency band where the first carrier is located being different from frequency band where the second carriers are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring, by the terminal, the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining, by the terminal, a target carrier of the cell; and (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))
communicating, by the terminal, with a base station through the target carrier.  (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).
Fujishiro in view of Konno does not explicitly disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Fujishiro in view of Konno in view of Kim do not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.

Regarding claim 4, Fujishiro in view of Konno in view of Kim in view of Chang discloses the method of claim 1, wherein determining, by the terminal, the target carrier from the second carriers of the cell comprises: 
determining, by the terminal, the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell. (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))

Regarding claim 6, Fujishiro in view of Konno in view of Kim in view of Chang discloses the method of claim 1.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 7, Fujishiro in view of Konno in view of Kim in view of Chang discloses the method of claim 1, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell.  (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976) and further in view of Liu (2015/0133126).

	Regarding claim 2, Fujishiro in view of Konno in view of Kim in view of Chang discloses the method of claim 1, wherein determining, by the terminal, the target carrier from the second carriers of the cell comprises:
sending, by the terminal, the measurement results for the second carriers of the cell to the base station; (See Fujishiro para. 127; channel reports sent to eNB containing measurement result)
receiving, by the terminal, first indication information sent by the base station, based on the measurement results for the second carriers of the cell; and(See Fujishiro para. 127; eNB determines on the basis of channel reports whether to send RRC connection rconfig; fig. 9 step s104)
determining, by the terminal, the target carrier (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Konno discloses that the base station determines the carrier to be used.  (See Konno para. 27) The motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.

Fujishiro in view of Konno in view of Kim in view of Chang do not explicitly disclose wherein the base station indicates the target carrier for the UE to use.  However, Liu does disclose wherein the base station indicates the target carrier for the UE to use.  (See Liu para. 181; eNB sends target carrier to UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim in view of Chang to include the teaching of wherein the base station indicates the target carrier for the UE to use of Liu with the motivation being to provide explicit notification which saves battery and processing power (as opposed to the UE guessing which carrier) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976) and further in view of Wei (2013/0034018).

Regarding claim 5, Fujishiro in view of Konno in view of Kim in view of Chang discloses the method of claim 4.  Fujishiro in view of Konno in view of Kim in view of Chang do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim in view of Chang to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).


Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2016/0330641) and further in view of Li (2017/0238316) and further in view of Jeong (2013/0016690) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Regarding claim 8, Zhang discloses a method for wireless communication, comprising: 
after a terminal acquires operating parameters of second carrier of a cell through a first carrier of the cell, 
receiving, by a base station, measurement results for the second carrier of the cell from the terminal; (See Zhang fig. 2; UE receives (e.g. terminal acquiring) measurement configuration information (e.g. operating parameters); unlicensed frequency band of RAT (e.g. a cell); see Zhang para. 3; unlicensed spectrum has different bands than licensed spectrum (e.g. spectrum cannot be unlicensed and licensed at the same time)) (See Zhang fig. 2; box s207; reporting measurement results to base station)
Zhang does not explicitly disclose wherein there are multiple carriers.  However, Li does disclose wherein there are multiple carriers. (See Li para. 56, lines 11-14; multiple carriers) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang to include the teaching of wherein there are multiple carriers of Li with the motivation being to allow for optimal communication (e.g. using the best carrier(s) with the best wireless connection).
Zhang in view of Li do not explicitly disclose the UE receiving indication information from the base station and making a determination about active carriers.  However, Jeong does disclose the UE receiving indication information from the base station and making a determination about active carriers. (See Jeong para. 112, lines 16-19) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li to include the teaching of the UE receiving indication information from the base station and making a determination about active carriers of Jeong with the motivation being to allow the UE to know when to be ready to receive/send data which may save battery life (as opposed to the UE not knowing when) and further to minimize interference and further to permit configuration changes to match changing wireless conditions.
Zhang in view of Li in view of Jeong does not explicitly disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li in view of Jeong to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Zhang in view of Li in view of Jeong in view of Kim do not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li in view of Jeong in view of Kim to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.

Regarding claim 10, Zhang in view of Li in view of Jeong in view of Kim in view of Chang discloses the method of claim 8.  Zhang discloses wherein there are licensed spectrum and unlicensed spectrum.  (See Zhang para. 3; unlicensed having certain values in ISM band) Zhang does not explicitly disclose wherein unlicensed spectrum is higher than the licensed spectrum.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Zhang in view of Li to include the teaching of wherein unlicensed spectrum is higher than the licensed spectrum with the motivation being it is common sense (e.g. the unlicensed spectrum could be higher or lower and the licensed spectrum could be higher or lower; but the unlicensed and licensed could not be equal; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 11, Zhang in view of Li in view of Jeong in view of Kim in view of Chang discloses the method of claim 8, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell. (See Zhang fig. 2; UE receives measurement configuration information; measurements based on reference signal, sync signal, or system info (e.g. qualities of RS))


Claims 12, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976).

Regarding claim 12, Zhang discloses a device for wireless communication, comprising: a memory and a processor, the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations comprising: (See Zhang fig. 2; UE has a processor executing algorithm stored in memory)
acquiring, by a terminal, operating parameters of second carrier of a cell from a first carrier of the cell, a frequency band where the first carrier is located being different from frequency band where the second carriers are located; (See Fujishiro fig. 8, 9, para. 122; s101 eNB (which has a first carrier and constitutes a cell) sends measurement configuration parameters (e.g. operating parameters) of a WLAN comprising an AP (e.g. consisting of a cell having a second carrier); para. 66; AP 300 uses IEEE 802.11 which is a frequency band different (e.g. second frequency band) from a cellular frequency band (e.g. first frequency band using LTE for example); see also para. 8 LTE; cell is area where UE is located)
measuring, by the terminal, the second carrier of the cell according to the operating parameters of the second carrier of the cell to obtain measurement results for the second carrier of the cell; (See Fujishiro para. 125; UE (e.g. terminal) measures radio signals from AP (e.g. which uses second carrier of a cell))
determining, by the terminal, a target carrier of the cell; and (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))
communicating, by the terminal, with a base station through the target carrier.  (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Fujishiro does not explicitly disclose measuring multiple carriers. However, Konno does disclose measuring multiple carriers. (See Konno para. 27)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of measuring multiple carriers of Konno with the motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions).
Fujishiro in view of Konno does not explicitly disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  However, Kim does disclose sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover.  (See Kim para. 20; UE transmit RF fingerprint as location info to eNB; para. 50; enb sends handover command)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno to include the teaching of sending, by the terminal, second indication information to the base station, the second indication information comprising at least one of position information of the terminal, a measurement result of the terminal for a Reference Signal (RS) of a target port or mobile velocity information of the terminal, wherein at least one of the position information of the terminal or the measurement result of the terminal for the RS of the target port is used for the base station to determine a relative position between the base station and the terminal, and at least one of the relative position or the mobile velocity information of the terminal is used for the base station to determine handover of Kim with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs.
Fujishiro in view of Konno in view of Kim do not explicitly disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  However, Chang does disclose wherein the handover includes a determination whether the terminal needs to change the target carrier.  (See Chang para. 145; target eNB configures target component carrier (e.g. target carrier) to which the UE is to be handed over to)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim to include the teaching of wherein the handover includes a determination whether the terminal needs to change the target carrier of Chang with the motivation being to allow the eNB to make better decisions about which channel will best serve the UE and further to allow the eNB to make decisions to minimize interference with other UEs and further to allow for synchronous between network devices to ensure the UE’s connection is not dropped.

Regarding claim 15, Fujishiro in view of Konno in view of Kim in view of Chang discloses the device of claim 12, wherein the operations further comprise: 
determining the target carrier from the second carriers of the cell according to the measurement results for the second carriers of the cell. (See Fujishiro para. 135; UE determines an aggregation using WLAN (with a target carrier))

Regarding claim 17, Fujishiro in view of Konno in view of Kim in view of Chang discloses the device of claim 12.  Fujishiro discloses using WLAN which complies with IEEE 802.11 protocol and use a different frequency band from the cellular frequency band which is licensed. (See Fujishiro para. 66) Fujishiro does not explicitly disclose a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro to include the teaching of a frequency band (WLAN) where the first carrier is located (WLAN) being lower than frequency bands (Cellular) with the motivation being the motivation being it is common sense (e.g. Fujishiro discloses that the frequency bands are different; in the closed set of possibilities to be different the WLAN can have a higher frequency and the cellular can have a lower frequency; or the WLAN can have a lower frequency and the cellular a higher frequency; either way there are no unexpected results; further to the physics of propagating waves it is likely that the licensed spectrum would be lower than unlicensed to allow for further propagation for signals transmitted from longer distances from an enodeb for example).

Regarding claim 18, Fujishiro in view of Konno in view of Kim in view of Chang discloses the device of claim 12, wherein the operating parameters of the second carriers of the cell are configuration parameters on RSs of the second carriers of the cell, and the measurement results for the second carriers of the cell are configured for indicating qualities of the RSs of the second carriers of the cell.  (See Fujishiro para. 124, 135, Beacon RS (e.g. reference signal))

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976) and further in view of Liu (2015/0133126).

Regarding claim 13, Fujishiro in view of Konno in view of Kim in view of Chang discloses the device of claim 12, wherein the operations further comprise: 
sending, by the terminal, the measurement results for the second carriers of the cell to the base station; (See Fujishiro para. 127; channel reports sent to eNB containing measurement result)
receiving, by the terminal, first indication information sent by the base station, based on the measurement results for the second carriers of the cell; and(See Fujishiro para. 127; eNB determines on the basis of channel reports whether to send RRC connection rconfig; fig. 9 step s104)
determining, by the terminal, the target carrier (See Fujishiro fig.9; UE communicates with AP100 (e.g. base station) using target carrier)
Konno discloses that the base station determines the carrier to be used.  (See Konno para. 27) The motivation being to allow for the choosing of the most optimal transmission parameters (certain carriers may provide better transmission characteristics (less noise, less congestion which results in faster transmission with less retransmission) than others) and further to maximize limited wireless resources (using the channel with least noise results in less dropped or lost data and less retransmissions) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.

Fujishiro in view of Konno in view of Kim in view of Chang do not explicitly disclose wherein the base station indicates the target carrier for the UE to use.  However, Liu does disclose wherein the base station indicates the target carrier for the UE to use.  (See Liu para. 181; eNB sends target carrier to UE)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim in view of Chang to include the teaching of wherein the base station indicates the target carrier for the UE to use of Liu with the motivation being to provide explicit notification which saves battery and processing power (as opposed to the UE guessing which carrier) and further the base station may be able to utilize other parameters in deciding the carrier (for example loading) which the UE may not know of.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro (2017/0265241), and further in view of Konno (2012/0077445) and further in view of Kim (2013/0189990) and further in view of Chang (2012/0026976) and further in view of Wei (2013/0034018).

	Regarding claim 16, Fujishiro in view of Konno in view of Kim in view of Chang discloses the device of claim 15.
Fujishiro in view of Konno in view of Kim in view of Chang do not explicitly disclose determining coverage ranges and position of the terminal in making connection decisions (including handover).  However, Wei does disclose determining coverage ranges and position of the terminal in making connection decisions (including handover). (See Wei para. 113-114; coverage area and position information of terminal; para. 164; handover)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fujishiro in view of Konno in view of Kim in view of Chang to include the teaching of determining coverage ranges and position of the terminal in making connection decisions (including handover) of Wei with the motivation being to allow for the choosing of the most optimal transmission parameters (carriers with broader coverage may allow for longer connectivity and require less handover and the position of the terminal may be useful in choosing the most optimal connection) and further to maximize limited wireless resources (choosing to handover when the connection speed and/or reliability can be increased).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461